Citation Nr: 0107396	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1, 1974, to 
November 20, 1974 and from May 1976 to October 1976.  He 
served on active duty for training from February 1975 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.  The veteran was scheduled 
for a hearing before the Board at the RO in May 2000, but he 
failed to appear at this hearing.


REMAND

The veteran and his representative contend that service 
connection is warranted for an acquired psychiatric disorder, 
to include PTSD.  Service connection will be granted if it is 
shown a particular disease or injury resulting in disability 
was incurred or aggravated during active duty.  38 U.S.C.A. 
§§  1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  The veteran contends that his psychiatric problems 
are the result of a near drowning experience that he claims 
to have suffered while taking a swimming test during recruit 
training in November 1974.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  If a psychosis becomes manifest 
to a 10 percent degree within one year of active service it 
shall be considered to have been incurred in that period of 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309 (2000).

Further, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000).

The reports of outpatient treatment apparently from Fred 
Miller, M.D., dated in the 1980s, indicate that the veteran 
was seen during that time for various problems, including 
depression, alcohol abuse, and substance abuse.

A letter dated October 1996, from David R. Kramer, M.D. 
indicates that he had seen the veteran several times in 1996, 
and diagnosed him with chronic paranoid schizophrenia with 
severe psychotic exacerbation.  It does not appear, however, 
that any records from this doctor are included in the 
veteran's claims file.

In the report of a November 1996 VA examination, the veteran 
indicated that he felt he had either PTSD or schizophrenia.  
The veteran was diagnosed with an anxiety disorder, with a 
history of alcohol and substance abuse, with a stressor of a 
possible near drowning experience in service.

There are numerous VA outpatient treatment records from 1998 
through 2000 that show the veteran has been diagnosed with a 
psychotic disorder, alcohol and substance abuse in sustained 
remission, and a bipolar II disorder.

A psychological evaluation from Walter Florek, Ph.D, dated 
August 1998, diagnosed the veteran with chronic PTSD and 
schizoaffective disorder with underlying paranoid personality 
features.  The examiner's diagnosis was based in part on the 
veteran's contentions that he had no psychiatric problems 
prior to entry into the service, and the veteran's related 
history of near drowning during a swimming test.

Of particular note, however, is a report from the Naval 
Aptitude Board, signed by the veteran, dated November 1974.  
It indicates that the veteran, on initial psychiatric 
screening, gave a history of prior treatment for a nervous 
disorder, emotional instability, and "difficulties requiring 
police attention."  This statement further makes no mention 
of any near-drowning experience during the swim test.  
Rather, it indicates that the veteran, when told he had to go 
to the swimming pool to qualify, disappeared and went to see 
the chaplain.  Upon being brought back by his company 
commander and told that he had to qualify as a swimmer, the 
veteran started to cry and shake.  That report indicates that 
the veteran's mother had previously filed incorrigibility and 
run-away charges against the veteran, who was at that time 
put into a juvenile detention.  The report indicates that the 
veteran is not hydrophobic, but balks at challenges and 
responsibilities, has little respect for authority, and will 
break down with crying spells and antics when preoccupied.  
The report indicates that the veteran lacked the mental 
discipline and emotional stability to complete training.  The 
report concludes by indicating that the veteran's 
longstanding failure to respond effectively to various 
social, emotional, and physical demands marked him as 
unlikely to adapt successfully to service.  The report also 
indicated that the veteran's condition existed prior to entry 
into active service, and was not aggravated by service.

In light of the somewhat inconsistent diagnoses of the 
veteran as to whether he currently suffers from PTSD, the 
question of whether he suffered from a psychiatric disability 
prior to service, and the possibility of further relevant 
medical records being obtained, the Board is of the opinion 
that a REMAND for further development of this case is 
warranted.

As such, this case is REMANDED for the following development:


1. The RO should obtain the names and 
addresses of all recent medical care 
providers who have treated the veteran 
for any psychiatric condition.  After 
securing any necessary release(s), the 
RO should obtain any records which 
have not previously been associated 
with the claims folder, in particular, 
any available records from David R. 
Kramer, M.D., and any available 
records of the veteran's treatment for 
any psychiatric conditions prior to 
entry into service.  If the search for 
any of the requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. The veteran should again be requested 
to provide more specific information, 
if possible, regarding his exposure to 
a stressor in service, specifically 
the event in which he claims to have 
nearly drowned.  If possible, the 
veteran should provide a specific date 
for the particular event noted by him 
and should confirm the unit to which 
he was assigned during the event, as 
well as offer the names of any 
witnesses to this event.  The veteran 
should be advised that this 
information is necessary in order to 
obtain supportive evidence of 
stressful events and that he must be 
as specific as possible, as an 
adequate search for verifying 
information cannot properly be 
conducted without the requested 
details.

3. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
psychiatric examination to determine 
the severity and etiology of his 
psychiatric disorder(s), including, 
PTSD, if diagnosed.  All necessary 
tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The entire claims folder, to 
include a complete copy of this 
remand, must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion, with 
respect to the veteran's psychiatric 
condition(s), as to whether it is as 
least as likely as not that any 
psychiatric condition the veteran 
suffers from is related to or was 
aggravated by any incident or disease 
incurred in service, (as opposed to 
any disease or injury that occurred 
prior to or after service).  If the 
veteran is diagnosed with PTSD, the 
examiner should offer an opinion as to 
whether it is as least as likely as 
not that his PTSD disorder is the 
result of any confirmed stressors.  
Specific reasons should be given for 
the examiner's opinions.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If the benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




